July 15, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           MARK LUCAS, Appellant

NO. 14-14-00300-CV                          V.

 OWEN KRATZ, JOHN V. LOVOI, T. WILLIAM PROTER, III, NANCY K.
QUINN, WILLIAM L. TRANSIER, JAMES A. WATT, ANTHONY TRIPODO,
   BART H. HEIJERMANS, ALISA B. JOHNSON, GORDON F. AHALT,
BERNARD DUROC-DANNER, AND MERIDIAN CONSULTING, Appellees
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on March 18, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Mark Lucas.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.